Citation Nr: 0422672	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-18 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for sinusitis with headaches.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a left ankle injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to July 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.  In the July 2002 rating decision, 
the RO increased the evaluation for sinusitis with headaches 
from noncompensable to 30 percent and increased the 
evaluation for residuals of a left ankle injury from 10 
percent to 20 percent.


FINDINGS OF FACT

1.  The veteran's sinusitis with headaches is manifested by 
recurrent congestion, headaches, and x-ray evidence of 
chronic sinusitis, but the symptoms have not resulted in a 
major obstruction, severe infection or surgery.

2.  The veteran's residuals of a left ankle injury are 
manifested by degenerative joint disease, limitation of 
motion of the ankle, mild swelling, and stiffness, but not by 
a malunion or nonunion of the left tibia or fibula.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for sinusitis with headaches have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic 
Codes 6511, 6512, 6513 (2003).

2.  The criteria for a disability rating in excess of 20 
percent for residuals of a left ankle injury have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5010-5271 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

38 U.S.C. § 5103(a) provides that VA must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) provides that VA should request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, a substantially complete application was 
received on April 12, 2002.  The agency of original 
jurisdiction (AOJ) on June 5, 2002, provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claims, what information and evidence must 
be submitted by the veteran, what information and evidence 
will be obtained by VA, and informed him to provide any 
evidence in his possession pertaining to his claims.  
Specifically, the veteran was notified that VA would make 
reasonable efforts to obtain evidence necessary to support 
his claims, including medical records, employment records, 
and records in the custody of a federal department or agency.  
He was advised to identify any medical treatment and to 
provide properly executed releases for private medical 
records so that VA could request records for him.  With 
regard to a request that the veteran provide any evidence in 
his possession pertaining to the claims, he was told that he 
may send to VA directly the evidence that VA needed for his 
claims.  In other words, the veteran was in essence informed 
to submit any evidence in his possession pertaining to his 
claims.  Thereafter, in a rating decision dated in July 2002, 
a 30 percent disability rating for sinusitis with headaches 
was granted effective April 12, 2002, and a 20 percent 
disability rating for residuals of a left ankle injury was 
granted effective April 12, 2002.  Accordingly, a VCAA 
notice, as required by 38 U.S.C. § 5103(a), was provided to 
the veteran before the initial AOJ decision on the claims.

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claims within a certain date, 30 days, from the date 
of the June 2002 letter.  The RO also indicated that any 
additional information or evidence should be submitted within 
one year from the date of the letter in order for VA to pay 
benefits from the date VA received the claims, if it is 
determined the veteran is entitled to VA benefits.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112) (permits VA to adjudicate a claim within a year 
of receipt.)  The Board concludes that VA has met its duty to 
assist in this matter.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the RO obtained the veteran's service 
medical records, and he was afforded two VA examinations.  
The veteran has not indicated that there was any outstanding 
evidence not already of record.  The duty to assist is not 
always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).   Accordingly, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 38 
U.S.C.A. § 5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the AOJ.  Every possible avenue of assistance 
has been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased ratings 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  In the evaluation of 
service-connected disabilities, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a current rating that accurately reflects 
all elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  However, 
where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2003).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Disabilities 
arising from a single disease entity are to be rated 
separately.  See 38 C.F.R. § 4.25(b) (2003).  However, the 
evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14 
(2003).  Separate evaluations for distinct disabilities 
resulting from the same disease entity are warranted so long 
as the symptomatology for one condition was not duplicative 
of or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994)

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

A.  Sinusitis with headaches

Service medical records show diagnosis of sinusitis with 
headaches in June 1977.  On March 1978 VA examination, 
sinusitis was asymptomatic and sinus X-rays were within 
normal limits.  The RO, in a March 1978 rating decision, 
granted service connection for sinusitis with headaches and 
assigned a noncompensable evaluation.

In April 2002, the veteran filed a claim for increased 
evaluation for his sinusitis with headaches and contended 
that his sinusitis worsened and interfered with his 
employment.

At a July 2002 VA respiratory examination, the veteran stated 
that he had worked as a mail distribution clerk for the 
United States Postal Service for the past fifteen years and 
that his job required him to do a great deal of standing and 
walking.  He reported that he had headaches once every two 
weeks that lasted less than a day and interfered to some 
degree with his work by slowing him down.  He indicated that 
the headaches were consistently just above the bridge of the 
nose and between the eyebrows.  He said that for the past two 
years, he had left work approximately once every two weeks 
due to his headaches.  He also said that he called in sick 
once every two weeks due to his headaches.  He noted, 
however, that he had not used all of his sick leave because 
of his headaches or other medical problems.  He stated that 
for the past six years, he had treated his sinusitis with 
antibiotics every six months.  He added that he was not 
currently taking medication on a regular basis, but that he 
used an over-the-counter nasal spray.  

Physical examination revealed that the veteran's eyes, ears, 
nose, and throat were normal, except for very mild rhinitis.  
The nasal mucosa and turbinates were slightly reddened and 
very slightly thickened due to subacute inflammation with no 
significant obstruction in either nasal passage.  X-rays of 
the sinuses reflected mucoperiosteal thickening in the left 
ethmoidal sinus and in the maxillary sinuses bilaterally, 
which suggested chronic sinusitis.  No air-fluid levels were 
noted.  The frontal and sphenoid sinuses and the right 
ethmoidal sinus appeared to be well aerated with no masses, 
cysts, or other abnormalities.  

The examiner noted that the veteran had what appeared to be 
recurrent nasal congestion and minor recurrent headaches, 
which had cost him a very little amount of time off from his 
job and for which he had never used all of his sick leave.  
The examiner indicated that he was ambulatory and intended to 
remain at his current job indefinitely.  The impressions 
were: (1) mild, nonseasonal rhinitis, which was not disabling 
and manifested by mild subacute inflammation of the mucosa 
and no obstruction seen on examination; (2) recurrent 
congestion, interpreted as mild headache pain, which was 
localized between the eyebrows above the bridge of the nose, 
which was likely secondary to some frontal sinusitis, and 
which was without major obstruction and with no history of 
severe infection or surgical treatment; (3) evidence of 
chronic sinusitis on x-rays; and (4) headaches, with some 
lost time from work and as secondary to recurrent congestion.

The veteran's sinusitis with headaches is currently rated as 
30 percent disabling under Diagnostic Code 6512 (frontal 
sinusitis).  Under Diagnostic Codes 6511 (chronic ethmoidal 
sinusitis), 6512 (chronic frontal sinusitis), and 6513 
(chronic maxillary sinusitis), a 30 percent rating is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is warranted for sinusitis following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note that follows these provisions indicates 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Codes 6511-13.

A 10 percent disability rating is warranted for allergic or 
vasomotor rhinitis without polyps, but with greater-than-50-
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side.  A 30 percent disability 
rating is warranted for allergic or vasomotor rhinitis with 
polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2003).  

There is no evidence that the veteran has ever undergone 
surgery for his sinusitis disability.  Thus, a 50 percent 
rating is not warranted under Diagnostic Code 6512.  

Upon review, the evidence shows that the veteran has 
recurrent congestion, headaches, and x-ray evidence of 
chronic sinusitis, but the symptoms have not resulted in a 
major obstruction, severe infection, or surgery.  Simply put, 
the medical evidence does not demonstrate radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries as required for a 50 percent rating under this 
criteria.  For the same reasons, a higher rating under either 
Diagnostic Code 6511 (ethmoidal sinusitis) or Diagnostic Code 
6513 (maxillary sinusitis) is not warranted, even though x-
rays of the sinuses revealed mucoperiosteal thickening in the 
left ethmoidal sinus and in the maxillary sinuses 
bilaterally, which suggested chronic sinusitis.  
Additionally, a separate rating under either Diagnostic Code 
6511 or Diagnostic Code 6513 is not warranted because 
separate ratings would be rating the same symptomatology of 
the sinusitis with headaches under various diagnoses.  See 
38 C.F.R. § 4.14.  

The July 2002 rating decision and October 2002 statement of 
the case reflect that the RO considered the nonseasonal 
rhinitis as a part of the service-connected sinusitis with 
headaches.  Therefore, the Board will consider whether a 
higher or separate rating is warranted under Diagnostic Code 
6522.  A higher rating under Diagnostic Code 6522 is not 
warranted because a 30 percent disability rating is the 
maximum disability rating under that diagnostic code.  
Additionally, a separate rating under Diagnostic Code 6522 is 
not warranted because symptomatology from rhinitis duplicates 
or overlaps symptomatology from sinusitis.  See 38 C.F.R. §§ 
4.14, 4.97; Esteban, 6 Vet. App. at 262.  In any event, there 
is no evidence of polyps and the examiner indicated that 
there was no significant nasal obstruction.

The Board has considered the application of other diagnostic 
codes.  However, the Board does not find that other 
diagnostic codes are applicable.  Accordingly, as the 
preponderance of the evidence does not support an evaluation 
in excess of 30 percent for sinusitis with headaches, this 
appeal is denied.

B.  Residuals of a left ankle injury

Service medical records reflect that in March 1976 the 
veteran sprained his left ankle.  X-rays taken in March 1976 
showed soft-tissue swelling laterally.  
X-rays of the ankles taken in conjunction with a March 1978 
VA examination revealed a slight irregularity of the distal 
anterior aspect of the right tibia with a small partially 
united bony fragment just above the ankle joint, which had 
the appearance of an old fracture.  There was no acute 
fracture or subluxation in either ankle, and the ankle joints 
were otherwise unremarkable.  Based on these findings, the 
RO, in a March 1978 rating decision granted service 
connection for residuals of left ankle injury and assigned a 
10 percent evaluation.

In April 2002, the veteran filed a claim for increase for his 
left ankle injury residuals.  At a July 2002 VA orthopedic 
examination, the veteran reported that his current limits 
were very mild pain, mild swelling, and time loss from work 
about once a month for the last three years due to left ankle 
discomfort.  He stated that for the past five years, he had 
taken 400 milligrams of over-the-counter ibuprofen each 
morning as preventive treatment.  It was noted that the 
veteran has worked for the past fifteen years as a 
distribution clerk for the United States Postal Service and 
that he is on his feet every workday with a great deal of 
standing and walking.  It was indicated that he was fully 
ambulatory.

Physical examination revealed the range of motion in the left 
ankle was dorsiflexion to 5 degrees and plantar flexion to 20 
degrees.  The diminution in ranges of motion was the same for 
active and passive motion.  In all instances, it was limited 
by stiffness, and the examining maneuvers caused no pain.  
There was no deformity or ankylosis in the left ankle.  X-
rays revealed a mild narrowing of the left ankle joint with 
evidence of degenerative joint disease.  No acute bony, joint 
or soft-tissue abnormality was noted.  Posterior calcaneal 
spurs were present.  The impressions were: (1) status post 
fracture of the left fibula at the ankle during active 
service;  
(2) degenerative joint disease of the left ankle that was 
probably related to the in-service injury; and (3) minimal 
limitation of motion secondary to the in-service injury.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, and 4.45 
(2003); VAOPGCPREC 36-97 (Dec. 12, 1997).

The United States Court of Appeals for Veterans Claims 
(Court), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59 (2003).  Consideration of functional loss due to pain is 
not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The residuals of a left ankle injury are rated as 20 percent 
disabling under Diagnostic Codes 5010-5271 (arthritis due to 
trauma-limitation of motion of the ankle).  Traumatic 
arthritis established by x-ray findings is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).  The average normal range of 
motion of the ankle is from 20 degrees of dorsiflexion to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2003).  A 20 percent evaluation is warranted for marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  This is the maximum evaluation under this diagnostic 
code.

However, the Board will also consider other diagnostic codes 
in evaluating the veteran's claim.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270, for ankylosis of the ankle, a 20 
percent rating requires that the joint be ankylosed in 
plantar flexion less than 30 degrees.  A 30 percent rating is 
warranted where there is ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2003).

Malunion of the tibia or fibula is rated 20 percent disabling 
when there is moderate knee or ankle disability, and it is 
rated 30 percent disabling when there is marked knee or ankle 
disability.  A nonunion of the tibia or fibula with loose 
motion and requiring a brace warrants a 40 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).

In-service x-rays taken in March 1976 showed only soft-tissue 
swelling laterally.  VA X-rays taken in March 1978 revealed 
no evidence of an old or an acute fracture in the left ankle, 
as opposed to the findings with regard to the right ankle.  
VA X-rays taken in July 2002 revealed no acute bony, joint or 
soft-tissue abnormality.  Accordingly, although the 
impressions from the July 2002 VA examination included status 
post fracture of the left fibula at the ankle joint, there is 
no evidence of a nonunion of the left tibia or fibula or of a 
malunion of the left tibia or fibula with a marked ankle 
disability.  The July 2002 VA examiner noted that there was 
no ankylosis in the left ankle.  Thus, there is no evidence 
that the veteran's left ankle is ankylosed.  In short, a 
higher rating is not warranted under Diagnostic Code 5262 or 
Diagnostic Code 5270.

Here, the veteran's left ankle disability is evaluated on 
limitation of motion; therefore, a separate evaluation for 
his arthritis is not applicable.  38 C.F.R. § 4.14.  The 
Board notes that while the veteran experiences pain on use, 
which limits his functional ability, the effects of pain 
would not result in a higher rating because the current 20 
percent disability rating, which is the maximum rating for 
limitation of motion, addresses the pain due to limitation of 
motion.

The Board has considered the application of other diagnostic 
codes.  However, the Board does not find that other 
diagnostic codes are applicable.  As the preponderance of the 
evidence does not support an evaluation in excess of 20 
percent for residuals of left ankle injury, the appeal is 
denied.

III.  Extraschedular Consideration

The RO determined that referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2003).  In this case, the Schedule is not inadequate.  The 
Schedule does provide for higher ratings for the service-
connected sinusitis with headaches, but, as discussed above, 
the schedular criteria for higher ratings have not been 
shown.  While the left ankle disorder is rated at the highest 
level for limitation of motion, it has not been shown that 
the service-connected left ankle disorder or the service-
connected sinusitis with headaches has required frequent 
periods of hospitalization or has produced marked 
interference with the veteran's employment.  As for the 
veteran taking sick leave from his job every two weeks to 
either leave early or not to report for work at all because 
of his sinusitis and taking sick leave once every three 
months because of his left ankle disorder, the Board notes 
that the disability ratings assigned for the service-
connected left ankle disorder and sinusitis with headaches 
contemplate a level of interference with employment 
associated with the degrees of disability demonstrated.  
Hence, the Board finds that marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) is not shown.  For these reasons, referral for an 
extraschedular rating is not warranted.

In conclusion, the preponderance of the evidence is against 
the claims for disability ratings in excess of 30 and 20 
percent for sinusitis with headaches and residuals of a left 
ankle injury, respectively.  Accordingly, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

An increased evaluation in excess of 30 percent for sinusitis 
with headaches is denied.

An increased evaluation in excess of 20 percent for residuals 
of a left ankle injury is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



